DETAILED ACTION
In response to communications filed 29 July 2021, claims 1-4, 6, 9, 16, 18, and 20 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “35 U.S.C. § 103 Rejections,” filed 29 July 2021, with respect to claims 1, 9, and 16 have been fully considered but are not persuasive.
On page 7, line 25, to page 8, line 6, applicant argues
Applicant respectfully asserts that Dolman and Steplyk fail to teach every aspect of amended claim 1.

However, these argument are not persuasive, because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 8, lines 7-21, applicant argues that the art on record does not teach a collaboration event that occurred in the past in an email application, because
Steplyk discloses a task list that can be viewed and edited in several different environments. Steplyk, at Figs. 4A-4D, Fig. 5, Figs. 8A-8D, and paras. [0041] and [0044]. The task list in Steplyk is unrelated to the document, but instead relates to an overall goal or project (e.g., completing a school project). [Emphasis in original]



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 2 recites a second collaboration event that “occurred in the past in a calendar application.” These features fail to comply with the written description requirement. Although paragraphs [0025]-[0026] of the specification describe a “calendar event,” the calendar events described are future events in a calendar application, e.g., a “meeting is scheduled to discuss the file” and “a deadline on a user’s calendar.” Paragraph [0038] further describes future calendar events such as “an upcoming calendar event.” However, the claims recite that the collaboration event “occurred in the past in a calendar application”; these features are not supported by the original disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1).

Regarding claim 1, Dolman teaches a system comprising:

cause the at least one processor to at least:
mine data associated with a file and collaborators of the file, wherein the file is associated with a word processing application (see Dolman [0048]-[0049], data associated with “active” and “not active” collaborators of a file associated with a “word processing application” is mined);
identify, in the data, a collaboration event that involved the file (see Dolman [0048]-[0049], “collaboration feature[s]” and “one or more actions . . . are identified”);
generate a summary indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summaries are generated); and
enable display of the summary of the collaboration event on a client computing device such that when the file is open in a window of the word processing application, a collaboration pane in the window of the word processing application is displayed, wherein the collaboration pane includes at least the summary indicating the occurrence of the collaboration event (see Fig. 2B-D, where in Fig 2B element 210 shows the file open in a window of the first application and element 220B shows the summary of a share collaboration event in a collaboration pane).
Dolman does not explicitly teach wherein the collaboration event occurred in the past in an email application.
However, Steplyk teaches wherein the collaboration event occurred in the past in an email application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in an “email application”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 

Regarding claim 9, Dolman teaches a computer-implemented method for providing consumable collaboration insights related to a file, the method comprising:
mining data associated with the file and collaborators of the file, wherein the file is associated with a word processing application (see Dolman [0048]-[0049], data associated with “active” and “not active” collaborators of a file associated with a “word processing application” is mined);
identifying, in the data, a collaboration event that involved the file (see Dolman [0048]-[0049], “collaboration feature[s]” and “one or more actions . . . are identified”); 
generating a summary indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summaries are generated); and
enabling display of the summary of the collaboration event on a client computing device such that when the file is open in a window of the word processing application, a collaboration 
Dolman does not explicitly teach wherein the collaboration event occurred in the past in an email application.
However, Steplyk teaches wherein the collaboration event occurred in the past in an email application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in an “email application”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 
 
Regarding claim 16, Dolman teaches a system comprising:
one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by at least one processor (see Dolman [0058]),
cause the at least one processor to at least:

obtain content associated with the file from a data service, where the content associated with the file includes a collaboration event (see Dolman [0048]-[0049], “collaboration feature[s]” and “one or more actions . . . are identified”);
generate a summarized view indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summarized views are generated); and
display the summarized view as a collaboration pane of the word processing application in the user interface when the file is open in a window of the word processing application, wherein the collaboration pane includes at least the summarized view indicating the occurrence of the collaboration event (see Fig. 2B-D, where in Fig 2B element 210 shows the file open in a window of the first application and element 220B shows the summary of a share collaboration event in a collaboration pane).
Dolman does not explicitly teach wherein the collaboration event is a collaboration event that involved the file in an email application.
However, Steplyk teaches wherein the collaboration event is a collaboration event that involved the file in an email application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in an “email application”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 


Regarding claim 3, Dolman as modified teaches wherein past details about the collaboration event from the email application are viewable without leaving the word processing application (see Dolman Fig. 2B-D and Steplyk Fig. 7B, elements 744 and 746).

Regarding claim 4, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, and an email (see Steplyk [0041] and Dolman [0048]-[0049]).  

Regarding claim 5, Dolman as modified teaches wherein the data includes at least one of messaging data, communication activities, comments, replies to comments, email activities, a presentation of the file, a time at which the file is printed, and a time at which the file is co-authored, a 40Attorney Docket No. 634.0553/403781-US-NP recipient of a shared file, renaming the file, editing the file, sharing the file, @mentions, and information associated with a restored version of the file (see Steplyk [0044] and Dolman Fig. 2A-E and [0048]-[0049]).  

Regarding claim 6, Dolman as modified teaches wherein the collaboration event includes a top contributor, wherein the top contributor is a primary author of the file (see Dolman Fig. 2A, element 232, “Eric Frackleton” is a primary author because this author is “Sharing live edits”).

Regarding claim 10, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, an email, a top contributor, a heat map, a share, an edit, and a storage location (see Steplyk [0041] and Dolman [0048]-[0049]).

Regarding claim 14, Dolman as modified teaches wherein the data includes at least one of messaging data, communication activities, comments, replies to comments, email activities, a presentation of the file, a time at which the file is printed, and a time at which the file is co-authored, a 40Attorney Docket No. 634.0553/403781-US-NP recipient of a shared file, renaming the file, editing the file, sharing the file, @mentions, and information associated with a restored version of the file (see Steplyk [0044] and Dolman Fig. 2A-E and [0048]-[0049]).  

Regarding claim 17, Dolman as modified teaches wherein the summarized view includes a summary of the collaboration event related to the file (see Dolman Fig. 2B-D).  

Regarding claim 18, Dolman as modified teaches wherein the content associated with the file further includes a collaboration event that involved the file in a calendar application (see Dolman [0048], “calendar application”).


Regarding claim 19, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, an email, a top contributor, a heat map, a share, an edit, and a storage location (see Steplyk [0041] and Dolman [0048]-[0049]).  

Regarding claim 20, Dolman as modified teaches wherein the collaboration event is viewable without leaving the word processing application (see Dolman Fig. 2B-D).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 1 and 4 above, and further in view of Underhill et al. (US 2013/0191719 A1).

Regarding claim 7, Dolman as modified does not explicitly teach wherein the meeting includes a link to the file indicating the meeting is connected to the file.  
However, Underhill teaches wherein the meeting includes a link to the file indicating the meeting is connected to the file (see Underhill [0031], “link . . . meeting notebook”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a link indicating the meeting is connected, as taught by Underhill, with the techniques taught by Dolman as modified, to provide “a command control (e.g., a button, a link, a pull-down function, etc.) for initiating creation of the specialized notebook component is provided in the note-taking application and/or in an external application” (see Underhill [0031]).

Regarding claim 8
However, Underhill teaches wherein the meeting includes the collaborators of the file as participants in the meeting (see Underhill [0047], “meeting participants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include collaboration of the file as participants, as taught by Underhill, in combination with the techniques taught by Dolman as modified, because “the note-taking application illustratively may track when meeting participants come and go” (see Underhill [0047]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) as applied to claims 9 and 10 above, and further in view of Campbell et al. (US 2015/0169531 A1).

Regarding claim 11, Dolman as modified does not explicitly teach wherein the heat map indicates a portion of the file that includes a highest level of activity within the file.
However, Campbell teaches wherein the heat map indicates a portion of the file that includes a highest level of activity within the file (see Campbell [0068], “‘heat’ maps . . . visually highlighting areas of activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the activity of a portion of the file, as taught by Campbell, in combination with the techniques taught by Dolman as modified, in order to provide “a visual map of the locations in the corresponding spreadsheets at which the changes have been made” (see Campbell [0068]).

Regarding claim 12, Dolman as modified teaches wherein the heat map indicates the portion of the file that includes the highest level of activity within the file by highlighting the portion of the file that includes the highest level of activity (see Campbell [0068]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 9 and 10 above, and further in view of Simmons et al. (US 2013/0198257 A1).

Regarding claim 13, Dolman as modified teaches wherein the share indicates at least a number of collaborators the file is shared with, names of the collaborators (see Dolman [0035], “share list . . . collaborators with whom the file has been shared”).
Dolman as modified does not explicitly teach wherein the share indicates which collaborators have read the file.
However, Simmons teaches wherein the share indicates which collaborators have read the file (see Simmons [0029], “read/unread indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate which collaborators have read the file, as taught by Simmons, in combination with the techniques taught by Dolman as modified, because “Those skilled in the art will appreciate the concept of a read/unread indication, such is sometimes utilized within a user interface of an email application to indicate whether a particular email has or has not previously been opened” (see Simmons [0029]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 9 and 10 above, and further in view of Wong et al. (US 2016/0371241 A1)
 
Regarding claim 15, Dolman as modified does not explicitly teach wherein the storage location is a location where the file is automatically stored based on one or more factors.
However, Wong teaches wherein the storage location is a location where the file is automatically stored based on one or more factors (see Wong [0046], the “list of storage locations” contains a storage location where the file is automatically stored based on “one or more parameters associated with an application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a location where the file is automatically stored base on one or more factors, as taught by Wong, in combination with the techniques taught by Dolman as modified, because “current file creation techniques can be inefficient, insecure, and may lack transparency” (see Wong [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Kristopher Andersen/Primary Examiner, Art Unit 2158